16976601Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to communication filed on 08/28/2020. Claims 1-7 have been examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi (US20170041223A1) hereinafter Akashi in view of Saito et al. (US20020172207A1) hereinafter Saito further in view of Shimada et al. (US20150103673A1) hereinafter Shimada.

As per claim 1.  A communication device that includes a plurality of communication ports and enables a communication packet to be transferred between different communication domains, the communication device comprising: (Akashi, Fig1 [100-communication device, 146-plurality of ports], par0027 teaches a gateway router 100 [communication device] is a transfer device (communication device) connected to an IP network 50 of a layer 3 network (hereinafter referred to as “L3 network”) [first domain], which is a network side, and a layer 2 network (hereinafter referred to as “L2 network”) 60 [second domain], which is a user side. The gateway router 100 transfers (relays) data [enables a communication packet to be transferred between] (hereinafter also referred to as “traffic”) addressed to the IP network 50 or the L2 network 60).
a communication domain to which the communication port belongs and a transfer destination address of a communication packet in each communication layer; and (Akashi, par0047 teaches when receiving a packet addressed to the user terminal 10-1 in the L2 [communication domain] network 60 through the port 146-3 connected to the IP network 50, the transfer unit 141 of the gateway router 100 searches the ARP table 144 using, as a search key, a destination IP address included in the received packet to acquire a MAC address corresponding to the destination IP address, searches the user MAC identification table 145 using, as a search key, the acquired MAC address, and depending on a result of the search, controls whether to transfer, through the port 146-3, the received packet in accordance with traffic processing information corresponding to the acquired MAC address).
a processor; a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: (Akashi, par0032 teaches the control processing unit 110 is a function unit which includes a processor 104 and a memory 105, generates information necessary for transferring a packet, and transmits the information to the transfer processing unit 140, thereby controlling an operation of the transfer processing unit 140. The processor 104 realizes a function of the control processing unit 110 by executing (processing) a program (not illustrated) stored in the memory 105).
when a communication port, of the plurality of communication ports, receives a transfer packet, reads, from the transfer packet, transmission destination addresses, for each of the communication ports. (Akashi, par0035 teaches he transfer processing unit 140 is a function unit which includes a plurality of ports 146-1 to 146-4, a transfer unit 141, and a memory 142 and transfers a packet received through the port 146 to a destination of the packet [reads the transmission destination addresses in order to transfer] (the control processing unit 110, the L2 network 60, or the IP network 50). The plurality of ports 146-1 to 146-4 is connected to the L2 network 60 or the IP network 50, and transmits/receives the packet. The gateway router 100 manages port-network correspondence information (correspondence relation between a port identifier which uniquely indicates the port 146 and a network identifier which uniquely indicates a network) (not illustrated). The port-network correspondence information is information indicating whether each of the ports 146 belongs to a network side (IP network 50) or a user side (L2 network 60). The gateway router 100 specifies a source (IP network 50 or L2 network 60) of the packet based on the port 146 which has received the packet. In the embodiment, the port 146 may be a physical port or may be a logical port. The port 146 may be called an interface 146. The transfer unit 141 refers to the memory 142 to search for a destination of the packet received through the port 146. In accordance with a result of the search, the transfer unit 141 updates information (header information) stored in a header portion of the packet, and transfers the packet through the port 146).
          Akashi does not explicitly discloses transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, reads out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, if the address in the lower communication layer, differs from the transmission destination address in the lower communication layer of the transfer packet, overwrites the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and changes a path for transmitting the transfer packet from the communication port that corresponds to the address and the communication domain in the lower communication layer.
          Saito however discloses transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, (Saito, par0540-0541 teaches different network areas in which two different routing protocols, that is, the prefix-based routing protocol and the host-based routing protocol for an address, are used for routing are layered into a quasi-micro mobility network (QMMN) and a pure-micro mobility network (PMMN). Thus, according to how the terminal moves between subnets, it is possible to provide a configuration that can achieve minimum processing for a route change in each of the quasi-micro mobility network (QMMN) and the pure-micro mobility network (PMMN), thereby achieving scalability and high-speed processing for a route change, that is, high-speed hand-off in data-packet transfer processing. Furthermore, according to the present invention, the quasi-micro mobility network (QMMN) [a highest communication layer that is highest] area is provided at a higher level than the pure-micro mobility network (PMMN) [ a lower communication layer that is lower than the highest]. Thus, the plurality of gateways (access gateways) 12-1, 12-2, and 12-3 leading to the upper layer of the quasi-micro mobility network (QMMN) [transmission destination communication domains] can be provided, so that an arbitrary topology for avoiding failure at one point of the gateways can be implemented. This arrangement can be achieved without changing a conventional macro mobility protocol).
reads out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, and, (Saito, par0341-0342 teaches upon receiving the data packet whose destination address [the router will read the address] is the old IPv6 address of the mobile node (MN) 1, the router creates or updates the mapping cache on the basis of the cache update message so that the router can change the destination address to the new IPv6 address for transferring the data packet thereto. The mapping cache stores the information for transferring the data packet that is transmitted to the old address of the mobile node (MN) 1 before moving between the different pure-micro mobility networks (PMMN) [a communication domain in the lower communication layer] in one domain to the new address of the mobile node (MN) 1 after moving. The mapping cache is temporarily held and controlled in the router in the quasi-micro mobility network (QMMN) [highest communication layer] which can receive and recognize the cache update message, and in the pure-micro gateway router corresponding to the mobility network (MN) 1 before moving).
if the address in the lower communication layer, differs from the transmission destination address in the lower communication layer of the transfer packet, overwrites the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and (Saito, par0128 teaches n accordance with a thirty-first aspect of the present invention, a program for executing communication processing through a network on a computer system in a data transfer controller in a domain including at least two sub-networks to which a mobile node is connectable comprises the steps of (1) comparing a destination address in a data packet to be transferred to an old address of the mobile node included in a mapping cache associating the old address with a new address thereof, and (2) overwriting the destination address in the data packet with the new address stored in the mapping cache when the destination address in the data packet is as same as the old address in the mapping cache, and transferring the data packet).
 (Saito, par0138 teaches when routing information on the destination address in the data packet is not included in a routing table or in a routing cache for routing to an active mobile node, nor in a paging cache for storing an idle mobile node, rewriting a value of a destination address field in the data packet with another value of a new address field of the mobile node in the mapping cache, transferring the data packet according to the overwritten destination address [changes a path] when the old address of the mobile node exists in a mapping cache).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, reads out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, if the address in the lower communication layer, differs from the transmission destination address in the lower communication layer of the transfer packet, overwrites the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and changes a path for transmitting the transfer packet from the communication port that corresponds to the address and the communication domain in the lower communication layer, as taught by Saito in the communication device of Akashi, so mobile computing nodes perform 
          Akashi and Saito do not explicitly disclose a setting table for setting, from the setting table, read out from the setting table.
          Shimada however discloses a setting table for setting, from the setting table, read out from the setting table (Shimada, par0094-0095 teaches FIG. 8 shows a connection setting table. A physical port field in FIG. 8 specifies an identifier of a port to which a frame is input, and a VLAN-ID field specifies a VLAN-ID for an input frame. Also, a destination slot number field and a destination port number field specify a slot number and a port number indicating a destination to which an input frame is to be transferred within the apparatus. As stated previously, a trunk ID may be provided instead of a slot number and a port number. The connection setting table is stored in a table storage memory in a line unit. The table also contains a VLAN-ID to be specified when a frame is output to the outside of the apparatus after the frame is transferred within the apparatus. In the embodiment, the transfer destination of a frame is determined with reference [read out from the setting table] to the connection setting table in which connections are statically set in advance [a setting table for setting]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a setting table for setting, from the setting table, read out from the setting table, as taught by Shimada in the communication device of Akashi and Saito, so link aggregation use multiple physical links in parallel creating a communication path with a wider band and improving availability of communication systems, see Shimada par0005.

As per claim 5. Akashi, Saito and Shimada disclose the communication device of claim 1.
           Akashi further discloses the combination being constituted by at least one of the communication port that has received the transfer packet, the communication port for transmitting the transfer packet, a transmission source address in one of the communication layers read from the transfer packet, a transmission destination address in one of the communication layers read from the transfer packet, a communication domain to which a transmission source communication device of the transfer packet belongs, and a communication domain to which a transmission destination communication device of the transfer packet belongs (Akashi, par0103-104 teaches when receiving a packet through any port 146 (S500), the transfer unit 141 determines a network to which the port 146, which has received the packet, belongs (S501). Specifically, the transfer unit 141 refers to the port-network correspondence information, specifies a network identifier of the port-network correspondence information corresponding to a port identifier of the port 146 [the communication port that has received the transfer packet] which has received the packet, thereby determining a network (S501). In a case where the port 146, which has received the packet, has been determined to belong to the L2 network 60, the transfer unit 141 refers to the user MAC identification table 145 to determine (identify) whether the packet is a packet to be detoured to the server 30 (S502, S503).
          Akashi and Saito do not explicitly disclose further comprising: an interruption target setting unit in which a combination is described in advance, the combination 
          Shimada however discloses further comprising: an interruption target setting unit in which a combination is described in advance, the combination being constituted by at least one of a specific communication port, an address in a specific communication layer, and a specific communication domain, interruption target setting unit (Shimada, par0111 teaches when judging a frame transferred from the in-apparatus signal receiving unit 114 to be a maintenance management frame, the output frame processing unit 115 refers to the MEP setting table 203 and the MIP setting table 204 based on the port number and VLAN-ID stored in the in-apparatus header of the frame. If a MEP or a MIP is set for the combination of the port number and VLAN-ID and if the level condition is met, the output frame processing unit 115 receives and terminates the maintenance management frame and restrains the output of the frame to the outside of the apparatus. Thereafter, the output frame processing unit 115 transfers the maintenance management frame to the setting control unit 55 (path 152 in FIG. 11) or transmits a reply to the line unit of the transmission source (path 153 in FIG. 11). At the time, the output frame processing unit 115 stores information received from the in-apparatus signal receiving unit 114 in the in-apparatus header of the maintenance management frame. Thus, the output frame processing unit 115 also operates as a “reply unit” that performs reply processing for a maintenance management frame.
(Shimada, par0144 teaches if a slot number and a physical port number of the LBM transfer destination are not designated (No at S23-5), the setting control unit 55 will perform the processes of S14-5 through S14-8 in FIG. 16A (S23-6). Namely, the slot number and physical port number of the transmission destination are automatically determined with reference to the connection setting table 201 and the link aggregation composition table 202. When the transmission destination is provided as a trunk ID, multiple physical ports belonging to the trunk are automatically determined as the LBM transfer destination. Subsequent operations are the same [a function of not allowing the path change unit to change the path] as those in the frame transmission apparatus 50 according to the first embodiment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: an interruption target setting unit in which a combination is described in advance, the combination being constituted by at least one of a specific communication port, an address in a specific communication layer, and a specific communication domain, interruption target setting unit; and a function of not allowing the path change unit to transmit the transfer packet if a combination is described in the, as taught by Shimada in the communication device of Akashi and Saito, so link aggregation use multiple physical links in parallel creating a communication path with a wider band and improving availability of communication systems, see Shimada par0005.

or by at least two of the specific communication port, the address in the specific communication layer, and the specific communication domain; 
or by at least two of the communication port that has received the transfer packet, the communication port for transmitting the transfer packet, the transmission source address in the one of the communication layers read from the transfer packet, the transmission destination address in the one of the communication layers read from the transfer packet, the one of the communication domains to which the transmission source communication device of the transfer packet belongs, and the one of the communication domains to which the transmission destination communication device of the transfer packet belongs. 

As per claim 6.  A communication method for enabling a communication device that includes a plurality of communication ports to transfer a communication packet between different communication domains, the method comprising:  (Akashi, Fig1 [100-communication device, 146-plurality of ports], par0027 teaches a gateway router 100 is a transfer device (communication device) connected to an IP network 50 of a layer 3 network (hereinafter referred to as “L3 network”) [first domain], which is a network side, and a layer 2 network (hereinafter referred to as “L2 network”) 60 [second domain], which is a user side. The gateway router 100 transfers (relays) data  (hereinafter also referred to as “traffic”) addressed to the IP network 50 or the L2 network 60).
(Akashi, Fig1 par0035 teaches the plurality of ports 146-1 to 146-4 is connected to the L2 network 60 or the IP network 50, and transmits/receives the packet. The gateway router 100 manages port-network correspondence information. The port-network correspondence information is information indicating whether each of the ports 146 belongs to a network side (IP network 50) or a user side (L2 network 60)).
a communication domain to which the communication port belongs and a transfer destination address of a communication packet are set in each communication layer; and  (Akashi, par0047 teaches when receiving a packet addressed to the user terminal 10-1 in the L2 [communication domain] network 60 through the port 146-3 connected to the IP network 50, the transfer unit 141 of the gateway router 100 searches the ARP table 144 using, as a search key, a destination IP address included in the received packet to acquire a MAC address corresponding to the destination IP address, searches the user MAC identification table 145 using, as a search key, the acquired MAC address, and depending on a result of the search, controls whether to transfer, through the port 146-3, the received packet in accordance with traffic processing information corresponding to the acquired MAC address).
when a communication port, of the plurality of communication ports, receives a transfer packet, reading, from the transfer packet, transmission destination addresses (Akashi, par0035 teaches he transfer processing unit 140 is a function unit which includes a plurality of ports 146-1 to 146-4, a transfer unit 141, and a memory 142 and transfers a packet received through the port 146 to a destination of the packet [reads the transmission destination addresses in order to transfer] (the control processing unit 110, the L2 network 60, or the IP network 50). The plurality of ports 146-1 to 146-4 is connected to the L2 network 60 or the IP network 50, and transmits/receives the packet. The gateway router 100 manages port-network correspondence information (correspondence relation between a port identifier which uniquely indicates the port 146 and a network identifier which uniquely indicates a network) (not illustrated). The port-network correspondence information is information indicating whether each of the ports 146 belongs to a network side (IP network 50) or a user side (L2 network 60). The gateway router 100 specifies a source (IP network 50 or L2 network 60) of the packet based on the port 146 which has received the packet. In the embodiment, the port 146 may be a physical port or may be a logical port. The port 146 may be called an interface 146. The transfer unit 141 refers to the memory 142 to search for a destination of the packet received through the port 146. In accordance with a result of the search, the transfer unit 141 updates information (header information) stored in a header portion of the packet, and transfers the packet through the port 146).
          Akashi does not explicitly discloses transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, reading out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, and, if the address in the lower communication layer, differs from the transmission destination address in the lower communication layer of the transfer packet, overwriting the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication 
          Saito however discloses transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, (Saito, par0540-0541 teaches different network areas in which two different routing protocols, that is, the prefix-based routing protocol and the host-based routing protocol for an address, are used for routing are layered into a quasi-micro mobility network (QMMN) and a pure-micro mobility network (PMMN). Thus, according to how the terminal moves between subnets, it is possible to provide a configuration that can achieve minimum processing for a route change in each of the quasi-micro mobility network (QMMN) and the pure-micro mobility network (PMMN), thereby achieving scalability and high-speed processing for a route change, that is, high-speed hand-off in data-packet transfer processing. Furthermore, according to the present invention, the quasi-micro mobility network (QMMN) [a highest communication layer that is highest] area is provided at a higher level than the pure-micro mobility network (PMMN) [ a lower communication layer that is lower than the highest]. Thus, the plurality of gateways (access gateways) 12-1, 12-2, and 12-3 leading to the upper layer of the quasi-micro mobility network (QMMN) [transmission destination communication domains] can be provided, so that an arbitrary topology for avoiding failure at one point of the gateways can be implemented. This arrangement can be achieved without changing a conventional macro mobility protocol).
(Saito, par0341-0342 teaches upon receiving the data packet whose destination address [the router will read the address] is the old IPv6 address of the mobile node (MN) 1, the router creates or updates the mapping cache on the basis of the cache update message so that the router can change the destination address to the new IPv6 address for transferring the data packet thereto. The mapping cache stores the information for transferring the data packet that is transmitted to the old address of the mobile node (MN) 1 before moving between the different pure-micro mobility networks (PMMN) [a communication domain in the lower communication layer] in one domain to the new address of the mobile node (MN) 1 after moving. The mapping cache is temporarily held and controlled in the router in the quasi-micro mobility network (QMMN) [highest communication layer] which can receive and recognize the cache update message, and in the pure-micro gateway router corresponding to the mobility network (MN) 1 before moving).
if the address in the lower communication layer, differs from the transmission destination address in the lower communication layer of the transfer packet, overwriting the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and (Saito, par0128 teaches n accordance with a thirty-first aspect of the present invention, a program for executing communication processing through a network on a computer system in a data transfer controller in a domain including at least two sub-networks to which a mobile node is connectable comprises the steps of (1) comparing a destination address in a data packet to be transferred to an old address of the mobile node included in a mapping cache associating the old address with a new address thereof, and (2) overwriting the destination address in the data packet with the new address stored in the mapping cache when the destination address in the data packet is as same as the old address in the mapping cache, and transferring the data packet).
transmitting the transfer packet from a communication port, of the plurality of the communication ports, that corresponds to the address and the communication domain in the lower communication layer. (Saito, par0138 teaches when routing information on the destination address in the data packet is not included in a routing table or in a routing cache for routing to an active mobile node, nor in a paging cache for storing an idle mobile node, rewriting a value of a destination address field in the data packet with another value of a new address field of the mobile node in the mapping cache, transferring the data packet according to the overwritten destination address [changes a path] when the old address of the mobile node exists in a mapping cache).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, reading out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, and, if the address in the lower communication layer, differs from the transmission destination address in the lower communication layer of 
          Akashi and Saito do not explicitly disclose using a setting table in which, read out from the setting table.
          Shimada however discloses using a setting table in which, read out from the setting table (Shimada, par0094-0095 teaches FIG. 8 shows a connection setting table. A physical port field in FIG. 8 specifies an identifier of a port to which a frame is input, and a VLAN-ID field specifies a VLAN-ID for an input frame. Also, a destination slot number field and a destination port number field specify a slot number and a port number indicating a destination to which an input frame is to be transferred within the apparatus. As stated previously, a trunk ID may be provided instead of a slot number and a port number. The connection setting table is stored in a table storage memory in a line unit. The table also contains a VLAN-ID to be specified when a frame is output to the outside of the apparatus after the frame is transferred within the apparatus. In the embodiment, the transfer destination of a frame is determined with reference [read out from the setting table] to the connection setting table in which connections are statically set in advance [a setting table for setting]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of using a setting table in which, read out from the setting table, as taught by Shimada in the communication method of Akashi and Saito, so link aggregation use multiple physical links in parallel creating a communication path with a wider band and improving availability of communication systems, see Shimada par0005.

As per claim 7.  A non-transitory computer readable medium including instructions executable by one or more processors to: (Akashi, par0032, par0040 teaches the control processing unit 110 is a function unit which includes a processor 104 and a memory 105, generates information necessary for transferring a packet, and transmits the information to the transfer processing unit 140, thereby controlling an operation of the transfer processing unit 140. The processor 104 realizes a function of the control processing unit 110 by executing (processing) a program (not illustrated) stored in the memory 105 [non-transitory computer readable medium]).
for each of the communication ports in a plurality of communication ports, (Akashi, Fig1 par0035 teaches the plurality of ports 146-1 to 146-4 is connected to the L2 network 60 or the IP network 50, and transmits/receives the packet. The gateway router 100 manages port-network correspondence information. The port-network correspondence information is information indicating whether each of the ports 146 belongs to a network side (IP network 50) or a user side (L2 network 60)).
(Akashi, par0047 teaches when receiving a packet addressed to the user terminal 10-1 in the L2 [communication domain] network 60 through the port 146-3 connected to the IP network 50, the transfer unit 141 of the gateway router 100 searches the ARP table 144 using, as a search key, a destination IP address included in the received packet to acquire a MAC address corresponding to the destination IP address, searches the user MAC identification table 145 using, as a search key, the acquired MAC address, and depending on a result of the search, controls whether to transfer, through the port 146-3, the received packet in accordance with traffic processing information corresponding to the acquired MAC address).
when a communication port, of the plurality of communication ports, receives a transfer packet, reading, from the transfer packet, transmission destination addresses (Akashi, par0035 teaches he transfer processing unit 140 is a function unit which includes a plurality of ports 146-1 to 146-4, a transfer unit 141, and a memory 142 and transfers a packet received through the port 146 to a destination of the packet [reads the transmission destination addresses in order to transfer] (the control processing unit 110, the L2 network 60, or the IP network 50). The plurality of ports 146-1 to 146-4 is connected to the L2 network 60 or the IP network 50, and transmits/receives the packet. The gateway router 100 manages port-network correspondence information (correspondence relation between a port identifier which uniquely indicates the port 146 and a network identifier which uniquely indicates a network) (not illustrated). The port-network correspondence information is information indicating whether each of the ports 146 belongs to a network side (IP network 50) or a user side (L2 network 60). The gateway router 100 specifies a source (IP network 50 or L2 network 60) of the packet based on the port 146 which has received the packet. In the embodiment, the port 146 may be a physical port or may be a logical port. The port 146 may be called an interface 146. The transfer unit 141 refers to the memory 142 to search for a destination of the packet received through the port 146. In accordance with a result of the search, the transfer unit 141 updates information (header information) stored in a header portion of the packet, and transfers the packet through the port 146).
          Akashi does not explicitly discloses transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, reading out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, and, if the address in the lower communication layer read out from the setting table differs from the transmission destination address in the lower communication layer of the transfer packet, overwriting the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and transmitting the transfer packet from a communication port, of the plurality of the communication ports, that corresponds to the address and the communication domain in the lower communication layer.
          Saito however discloses transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is (Saito, par0540-0541 teaches different network areas in which two different routing protocols, that is, the prefix-based routing protocol and the host-based routing protocol for an address, are used for routing are layered into a quasi-micro mobility network (QMMN) and a pure-micro mobility network (PMMN). Thus, according to how the terminal moves between subnets, it is possible to provide a configuration that can achieve minimum processing for a route change in each of the quasi-micro mobility network (QMMN) and the pure-micro mobility network (PMMN), thereby achieving scalability and high-speed processing for a route change, that is, high-speed hand-off in data-packet transfer processing. Furthermore, according to the present invention, the quasi-micro mobility network (QMMN) [a highest communication layer that is highest] area is provided at a higher level than the pure-micro mobility network (PMMN) [ a lower communication layer that is lower than the highest]. Thus, the plurality of gateways (access gateways) 12-1, 12-2, and 12-3 leading to the upper layer of the quasi-micro mobility network (QMMN) [transmission destination communication domains] can be provided, so that an arbitrary topology for avoiding failure at one point of the gateways can be implemented. This arrangement can be achieved without changing a conventional macro mobility protocol).
reading out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, and, (Saito, par0341-0342 teaches upon receiving the data packet whose destination address [the router will read the address] is the old IPv6 address of the mobile node (MN) 1, the router creates or updates the mapping cache on the basis of the cache update message so that the router can change the destination address to the new IPv6 address for transferring the data packet thereto. The mapping cache stores the information for transferring the data packet that is transmitted to the old address of the mobile node (MN) 1 before moving between the different pure-micro mobility networks (PMMN) [a communication domain in the lower communication layer] in one domain to the new address of the mobile node (MN) 1 after moving. The mapping cache is temporarily held and controlled in the router in the quasi-micro mobility network (QMMN) [highest communication layer] which can receive and recognize the cache update message, and in the pure-micro gateway router corresponding to the mobility network (MN) 1 before moving).
if the address in the lower communication layer read out from the setting table differs from the transmission destination address in the lower communication layer of the transfer packet, overwriting the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and (Saito, par0128 teaches in accordance with a thirty-first aspect of the present invention, a program for executing communication processing through a network on a computer system in a data transfer controller in a domain including at least two sub-networks to which a mobile node is connectable comprises the steps of (1) comparing a destination address in a data packet to be transferred to an old address of the mobile node included in a mapping cache associating the old address with a new address thereof, and (2) overwriting the destination address in the data packet with the new address stored in the mapping cache when the destination address in the data packet is as same as the old address in the mapping cache, and transferring the data packet).
 (Saito, par0138 teaches when routing information on the destination address in the data packet is not included in a routing table or in a routing cache for routing to an active mobile node, nor in a paging cache for storing an idle mobile node, rewriting a value of a destination address field in the data packet with another value of a new address field of the mobile node in the mapping cache, transferring the data packet according to the overwritten destination address [changes a path] when the old address of the mobile node exists in a mapping cache).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmission destination communication domains in a highest communication layer that is highest and a lower communication layer that is lower than the highest communication layer, reading out, an address and a communication domain in the lower communication layer that correspond to the transmission destination address in the highest communication layer, and, if the address in the lower communication layer read out from the setting table differs from the transmission destination address in the lower communication layer of the transfer packet, overwriting the transmission destination address and the communication domain in the lower communication layer of the transfer packet with the address and the communication domain in the lower communication layer, and transmitting the transfer packet from a communication port, of the plurality of the communication ports, that corresponds to the address and the communication domain in the lower communication layer, as taught by Saito in the non-
          Akashi and Saito do not explicitly disclose using a setting table in which, from the setting table, read out from the setting table.
          Shimada however discloses using a setting table in which, from the setting table, read out from the setting table (Shimada, par0094-0095 teaches FIG. 8 shows a connection setting table. A physical port field in FIG. 8 specifies an identifier of a port to which a frame is input, and a VLAN-ID field specifies a VLAN-ID for an input frame. Also, a destination slot number field and a destination port number field specify a slot number and a port number indicating a destination to which an input frame is to be transferred within the apparatus. As stated previously, a trunk ID may be provided instead of a slot number and a port number. The connection setting table is stored in a table storage memory in a line unit. The table also contains a VLAN-ID to be specified when a frame is output to the outside of the apparatus after the frame is transferred within the apparatus. In the embodiment, the transfer destination of a frame is determined with reference [read out from the setting table] to the connection setting table in which connections are statically set in advance [a setting table for setting]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality using a setting table in which, from the setting table, read out from the setting table, as taught by Shimada in the non-transitory computer readable medium of Akashi and Saito, so link aggregation use multiple physical links in parallel creating a communication path .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi in view of Saito further in view of Shimada, and further in view of Liu et al. (US20160029284A1) hereinafter Liu.

As per claim 2. Akashi, Saito and Shimada disclose the communication device of claim 1.
           Akashi further discloses wherein the computer program instructions further perform to when a transfer packet is received, reads, from the transfer packet, the transmission source addresses, the communication port that has received the transfer packet (Akashi, par0051 teaches next, a packet transmitted by the user terminal 10-1 and addressed to the targeted device for communication 20-1 will be described. When receiving a packet addressed to the targeted device for communication 20-1 in the IP network 50 through the port 146-1 [the communication port that has received the transfer packet], the transfer unit 141 searches the user MAC identification table 145 using [reads], as a search key, a source MAC address included in the received packet, and depending on the search result, controls whether to transfer the received packet through the port 146-3 to the server 30-1 in accordance with traffic processing information corresponding to the source MAC address).
          Akashi does not explicitly discloses the transmission source communication domains in the highest communication layer and the lower communication layer, and, if 
          Saito however discloses the transmission source communication domains in the highest communication layer and the lower communication layer, and, if the addresses and the communication domains for, differ from addresses and communication domains, such that, and the transmission source communication domains in the highest communication layer and the lower communication layer, are described as the addresses and the communication domains (Saito, par0336-0338 teaches Before transmitting the cache update message, the pure-micro gateway router (PMGR) 7-2 compares the values of the upper bits, e.g., 48 bits, which denote the micro mobility network (MMN) 9 (including the quasi-micro mobility network (QMMN) 11 and the pure-micro mobility networks (PMMN) 8-1 and 8-2) to which the pure-micro gateway router (PMGR) 7-2 belongs, with the values of the upper bits, e.g., 48 bits, of the old virtual network prefix (old VNP) A of the mobile node (MN) 1 before moving (the upper 64 bits of the old MN IPv6 address). The old virtual network prefix (old VNP) A is included in the pure-micro registration request message (PMR-RM) received from the mobile node (MN) 1 via the access router (AR) 3-3 according to the processing steps in (D-3) and (D-4). When the result of the above-described comparison shows that these values are different from each other, it means that the old network prefix (old VNP) of the mobile node (MN) 1 before moving, which is included in the pure-micro registration request message (PMR-RM) (the upper 64 bits of the old IPv6 address of the mobile node), belongs to a different micro mobility network (MMN). That is, it is determined that the mobile node (MN) 1 moved between micro mobility networks (MMN) of different domains. Accordingly, the cache update message is not transmitted. When the values of the upper bits, e.g., 48 bits, denoting the domain or the micro mobility network (MMN) 9 to which the pure-micro gateway router (PMGR) 7-2 is connected is equal to the values of the upper bits, e.g., 48 bits, of the old virtual network prefix (old VNP) A of the mobile node (MN) 1 before moving (the upper 64 bits of the old IPv6 address of the mobile node (MN)), the virtual network prefix (old PNP) A being included in the pure-micro registration request message (PMR-RM) received from the mobile node (MN) 1 via the access router (AR) 3-3 according to the processing steps in (D-3) and (D-4), it is determined that the mobile node (MN) 1 moved in the same micro mobility network (MMN) 9. That is to say, it is determined that the mobile node (MN) 1 moved between the pure-micro mobility networks (PMMN) in the same domain as shown in FIG. 31 (S201 to S203)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the transmission source communication domains in the highest communication layer and the lower communication layer, and, if the addresses and the communication domains for, differ from addresses and communication domains, such that, and the transmission source communication domains in the highest communication layer and the lower communication layer, are described as the addresses and the communication domains, as taught by Saito in the communication device of Akashi, so mobile computing nodes perform communication over a network while maintain their state in which they can 
          Akashi, Saito and Shimada do not explicitly disclose written in the setting table, updates the setting table.
         Liu however discloses written in the setting table, updates the setting table (Liu, par022 teaches the control unit 106 may include a setting table arranged to store [written] the rules of the packet transmission. The control unit 106 may update the setting table according to the priorities of the network services or the packet rates caused by the network services to assign the network services according to the setting table).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of written in the setting table, updates the setting table, from the setting table, read out from the setting table, as taught by Liu in the communication device of Akashi, Saito and Shimada, so routers with multiple interfaces connected to the internet have better performance and reliability, see Liu par0008.

As per claim 3. Akashi, Saito, Shimada and Liu disclose the communication device of claim 2.
           Akashi further discloses the combination being constituted by at least one of the communication port that has received the transfer packet, the communication port for transmitting the transfer packet, a transmission source address in one of the communication layers read from the transfer packet, a transmission destination address (Akashi, par0103-104 teaches when receiving a packet through any port 146 (S500), the transfer unit 141 determines a network to which the port 146, which has received the packet, belongs (S501). Specifically, the transfer unit 141 refers to the port-network correspondence information, specifies a network identifier of the port-network correspondence information corresponding to a port identifier of the port 146 [the communication port that has received the transfer packet] which has received the packet, thereby determining a network (S501). In a case where the port 146, which has received the packet, has been determined to belong to the L2 network 60, the transfer unit 141 refers to the user MAC identification table 145 to determine (identify) whether the packet is a packet to be detoured to the server 30 (S502, S503).
          Akashi and Saito do not explicitly disclose further comprising: an exception setting unit in which a combination is described in advance, the combination being constituted by at least one of a specific communication port, an address in a specific communication layer, and a specific communication domain, and a function of not allowing the path change unit to change the path if a combination is described in the exception setting unit,.
          Shimada however discloses further comprising: an exception setting unit in which a combination is described in advance, the combination being constituted by at least one of a specific communication port, an address in a specific communication layer, and (Shimada, par0117 teaches the setting control unit [an exception setting unit ] 55, which retains in advance [is described in advance] a list containing trunk IDs and combinations of a slot number and a physical port, then refers to the list and determines whether the port set as the starting point of the test is designated with a trunk ID or with a slot number and a physical port number [a specific communication port]).
and a function of not allowing the path change unit to change the path if a combination is described in the exception setting unit, (Shimada, par0144 teaches if a slot number and a physical port number of the LBM transfer destination are not designated (No at S23-5), the setting control unit 55 will perform the processes of S14-5 through S14-8 in FIG. 16A (S23-6). Namely, the slot number and physical port number of the transmission destination are automatically determined with reference to the connection setting table 201 and the link aggregation composition table 202. When the transmission destination is provided as a trunk ID, multiple physical ports belonging to the trunk are automatically determined as the LBM transfer destination. Subsequent operations are the same [a function of not allowing the path change unit to change the path] as those in the frame transmission apparatus 50 according to the first embodiment).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: an exception setting unit in which a combination is described in advance, the combination being constituted by at least one of a specific communication port, an address in a specific communication layer, and a specific communication 
          Examiner note - the following "or" limitations will not be mapped since the other options were mapped.
or by at least two of the specific communication port, the address in the specific communication layer, and the specific communication domain; 
or by at least two of the communication port that has received the transfer packet, the communication port for transmitting the transfer packet, the transmission source address in the one of the communication layers read from the transfer packet, the transmission destination address in the one of the communication layers read from the transfer packet, the one of the communication domains to which the transmission source communication device of the transfer packet belongs, and the one of the communication domains to which the transmission destination communication device of the transfer packet belongs.

As per claim 4. Akashi, Saito, Shimada and Liu disclose the communication device of claim 2.
           Akashi further discloses wherein the computer program instructions further perform. (Akashi, par0032 teaches the gateway router 100 includes a control processing unit 110 and a transfer processing unit 140. The control processing unit 110 is a function unit which includes a processor 104 and a memory 105, generates information necessary for transferring a packet, and transmits the information to the transfer processing unit 140, thereby controlling an operation of the transfer processing unit 140. The processor 104 realizes a function of the control processing unit 110 by executing (processing) a program (not illustrated) stored in the memory 105. The memory 105 stores (retains), as information necessary for transferring a packet, a user IP identification table 101, an address resolution protocol (ARP) table 102, and a user MAC identification table 103).
          Akashi does not explicitly discloses a function of not allowing the path change unit to change the path if the transmission destination address in the highest communication layer read from the received transfer packet is a multicast address.
          Saito however discloses a function of not allowing the path change unit to change the path if the transmission destination address in the highest communication layer read from the received transfer packet is a multicast address (Saito, par0507-0511 teaches each router in the quasi-micro mobility network (QMMN) can set a lifetime of the mapping cache which differs in each mobile node, in accordance with the value of the of the mapping cache hold time included in the cache update message. If the routing cache and the paging cache [multicast] relating to the value of the mobile node IPv6 address field of the received cache update message, the pure-micro gateway router (PMGR) deletes [a function of not allowing the path change unit to change the path if the transmission destination address] the corresponding routing cache and paging cache…. if the paging cache regarding the destination address of the data packet exists, the paging request message is broadcasted to the downstream subnet. At this time, the source address is the link local address of the pure-micro gateway router (PMGR) and the destination address is the all-node multicast address. The value of the destination address of the destination address of the data packet is stored in the mobile node IPv6 address field of the paging request message).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a function of not allowing the path change unit to change the path if the transmission destination address in the highest communication layer read from the received transfer packet is a multicast address, as taught by Saito in the communication device of Akashi, so mobile computing nodes perform communication over a network while maintain their state in which they can continuously perform communication even when the locations thereof vary, see Saito par0005.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Harper et al. (US20110122844A1) – Related art in the area of bridging packet flows to bypass call legs and/or tunnels, the bridge allows the packets to bypass a backhaul loop and reduces latency and frees bandwidth for other purposes in the network.
• Matsugatani et al. (US20030112803A1) – Related art in the area of a terminal, which is connected to a base transceiver station by radio communication to conduct data communication with a server, has a radio network interface and a data-communication processing means, the radio network interface considers a temporary 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        



/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442